                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                           LUFKIN DIVISION

JASON BARBER                                          §

VS.                                                   §                   CIVIL ACTION NO. 9:18cv49

POLK COUNTY GENERAL DIST. CT.                         §

                        ORDER ADOPTING THE MAGISTRATE JUDGE’S
                            REPORT AND RECOMMENDATION

         Petitioner Jason Barber, proceeding pro se, filed the above-styled petition for writ of habeas
corpus pursuant to 28 U.S.C. § 2254.

         The court previously referred this matter to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to 28 U.S.C. § 636 and applicable

orders of this court. The Magistrate Judge has submitted a Report and Recommendation of United

States Magistrate Judge concerning this matter. The Magistrate Judge recommends that the petition

be denied without prejudice as moot.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report

and Recommendation.

                                                  ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED as the opinion of the court. A final judgment

shall be entered dismissing the petition in accordance with the recommendation of the Magistrate

Judge.

         In addition, the court is of the opinion petitioner is not entitled to a certificate of appealability

in this matter. An appeal from a judgment denying federal habeas relief may not proceed unless a

judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a certificate of

appealability requires the petitioner to make a substantial showing of the denial of a federal
constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84; Elizalde v. Dretke, 362 F.3d 323,

328 (5th Cir. 2004). To make a substantial showing, the petitioner need not demonstrate that he

would prevail on the merits. Rather, he must demonstrate that the issues he raised are subject to

debate among jurists of reason, that a court could resolve the issues in a different manner, or that the

questions presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84.

Any doubt regarding whether to grant a certificate of appealability should be resolved in favor of the

petitioner, and the severity of the penalty may be considered in making this determination. See

Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

          In this case, the petitioner has not shown that the issue of whether his petition is moot is
subject to debate among jurists of reason. The factual and legal issues raised by petitioner have been

consistently resolved adversely to his position and the questions presented are not worth of

encouragement to proceed further. As a result, a certificate of appealability shall not issue in this

matter.
                   So ORDERED and SIGNED April 25, 2019.




                                                             ____________________________
                                                              Ron Clark, Senior District Judge
